DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section II, with respect to claims 1, 3-4, 6-7, 10-11, 13 and 20 have been fully considered and are persuasive.  The objection of claims 1, 3-4, 6-7, 10-11, 13 and 20 has been withdrawn. 
Applicant’s arguments, see section IV, with respect to claims 1-20 have been fully considered and are partially persuasive.  The rejection of claims 1-20 has been withdrawn except for some rejection as shown below since Applicant did not properly and fully address them. For example, for the 112(b) rejection of claim 6, Applicant cannot clarify a 112 rejection by stating what “the steering” is referring to and amendments to claim 6 should reflect this clarification. Additionally, for the 112(b) rejection of claim 7, Applicant cannot clarify a 112 rejection by stating what “the steering” is referring to and amendments to claim 7 should reflect this clarification. Additionally, for the 112(b) rejection of claim 15, Applicant cannot clarify a 112 rejection by stating what “the steering” is referring to and amendments to claim 15 should reflect this clarification. Additionally, for the 112(b) rejection of claim 16, Applicant cannot clarify a 112 rejection by stating what “the steering” is referring to and amendments to claim 16 should reflect this clarification. Additionally, for the 112(b) rejection of claim 19, Applicant cannot clarify a 112 rejection by stating what “the steering” is referring to and amendments to claim 19 should reflect this clarification.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  change “each client” in line 3 to “for each client”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 14-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, Applicant has amended claim 4 to now recite “a relative…RSSI…of each client device in the set of client devices”. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification.
Regarding claim 14, Applicant has amended claim 14 to now recite “the system (which comprises subset of nodes and one or more client devices as stated in claim 11) is configured to…compare…and identify…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations.
Regarding claim 15, Applicant has amended claim 15 to now recite “the system (which comprises subset of nodes and one or more client devices as stated in claim 11) is configured to…compare…check….identify…and steer…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Regarding claim 16, Applicant has amended claim 16 to now recite “the system (which comprises subset of nodes and one or more client devices as stated in claim 11) is configured to…monitor…transmit…identify…moving…steer…and discard…”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claims 17-18 fails to resolve the deficiency of claim 16 and are thus rejected under similar rationale.
Regarding claim 17, Applicant has amended claim 17 to now recite “the system (which comprises subset of nodes and one or more client devices as stated in claim 11) is configured to…select”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations. Claim 18 fails to resolve the deficiency of claim 17 and is thus rejected under similar rationale.
Regarding claim 19, Applicant has amended claim 19 to now recite “the system (which comprises subset of nodes and one or more client devices as stated in claim 11) is configured to…evaluate”. Applicant does not provide support for this amendment with in the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is that a network balancer performs the above operations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how there is “each subset of nodes” when there is just one “subset of nodes”. The use of “each” is generally used when there is a plurality of objects. Furthermore, it is unclear what “the client device” in lines 9-10 is referring to since there are a set of client devices in claim 1. Furthermore, it is unclear how there is “each of the client device”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Claims 2-10 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Claim 1 recites the limitations “the client device…with the non-weak link” in lines 11-13.  There is insufficient antecedent basis for these limitations in the claim. Claims 2-10 fails to resolve the deficiencies of claim 1 and are thus rejected under similar rationale.
Claim 3 recites the limitations "the throughput estimate for parent node" in lines 5-6 and “the throughout estimate for a perspective parent node” in lines 6-7 and “the node” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is unclear what “the client device” in lines 7-8 are referring to since there are multiple client devices. 
Claim 6 recites the limitations "the identifying the client devices with the non-weak link" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-10 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale.
Regarding claim 6, it is unclear what “the RSSI” in lines 5 and 7 are referring to since claim 6 recites “RSSI of each client device from the set of client devices”. Furthermore, it is unclear what “the client device with the non-weak link” in lines 8-9 are referring to since there is a client device with a non-weak link in each of claims 1 and 6. Furthermore, it is unclear what “the steering” in lines 8-9 is referring to since there are two steering, one in claim 1 and another in claim 6. Claims 7-10 fails to resolve the deficiency of claim 6 and are thus rejected under similar rationale.
Claim 7 recites the limitations "the identifying the client devices with the non-weak link" in lines 1-2 and “the client devices” in line 9 and “the client devices with the non-weak link” in line 9 and “the moving client wireless devices in the network” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7, it is unclear how there is “each of the client device”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Furthermore, it is unclear what “the client device…with the non-weak link” in line 4 is referring to since there is a client device with a non-weak link in each of claims 1 and 6. Furthermore, it is unclear what “the non-weak link client devices is identified” in lines 4-5 is referring to since there are instances of a non-weak link client device being identified, one or more in claim 1 and another in claim 6. Furthermore, it is unclear what “the root node” in line 8 is referring to since there is a root node in claim 1 and claim 6. Furthermore, it is unclear what “the steering” in line 12 is referring to since there is steering in claims 1 and 6-7.
Claim 8 recites the limitation "the identifying the client devices with the non-weak link" in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. Claims 9-10 fails to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Claim 9 recites the limitations "the moving client device" in line 7 and “the Received Signal Strength Indicator (RSSI) sensed by a parent node” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, it is unclear what “the client device from the set of client devices” in lines 5-6 and 9 are referring to since there are multiple instances of client device in the set of client devices in claims 1 and 6. 
Regarding claim 10, it is unclear what “the client device” in lines 4-5, 8 and 10 are referring to since there are multiple instances of a client device in claims 6 and 10. Furthermore, it is unclear what “the steering” in line 6 is referring to since there are multiple instances of steering in claims 1, 6, 8 and 10.
Regarding claim(s) 11, the boundaries of “subset of nodes identified”, “data is received”, “the client device…with the non-weak link is steered” and “the steering is performed” on is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., subset of nodes or one or more client devices, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 12-21 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 11, it is unclear how there is “each subset of nodes” when there is just one “subset of nodes”. The use of “each” is generally used when there is a plurality of objects. Furthermore, it is unclear what “the client device” in line 9 is referring to since there are multiple instances of client devices in claim 11. Furthermore, it is unclear how there is “each of the client device”. The use of “each” is generally used when there is a plurality of objects (e.g., client devices). Claims 12-21 fails to resolve the deficiencies of claim 11 and are thus rejected under similar rationale.
Claim 11 recites the limitations “the client device…with the non-weak link” in line 11 and “the client device with the non-weak link” in lines 12-13.  There is insufficient antecedent basis for these limitations in the claim. Claims 12-21 fails to resolve the deficiencies of claim 11 and are thus rejected under similar rationale.
Regarding claim 15, it is unclear what “the RSSI” in lines 5 and 7 are referring to since claim 15 recites “RSSI) of each client device form the set of client devices”. Furthermore, it is unclear what “the client device with the non-weak link” in lines 8-9 are referring to since there is a client device with a non-weak link in each of claims 11 and 15. Furthermore, it is unclear what “the steering” in line 8 is referring to since there are two steering, one in claim 11 and another in claim 15. Claims 16-18 fails to resolve the deficiency of claim 15 and are thus rejected under similar rationale.
Claim 16 recites the limitations “the root node in the communication network” in line 6 and “the client devices” in line 8 and “the client devices with the non-weak link” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 16, it is unclear what “the client device…with the non-weak link” in line 4 and “the client device with non-weak link” in lines 4-5 are referring to since there are multiple instances of client device with the non-weak link in claims 11 and 15. Furthermore, it is unclear what “the root node” in line 7 is referring to since there is “a root node” in claim 11 and “the root node in the communication network” in claim 16. Furthermore, it is unclear what “the steering” in line 11 is referring to since there is steering in claim 11 and 15-16.
Regarding claim 18, it is unclear what “the client device” in lines 5-6 and 9 are referring to since there are multiple instances of client devices in the set of client devices in claim 11. 
Claim 18 recites the limitation “the Received Signal Strength Indicator (RSSI) sensed by a parent node” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitations “the candidate device” in line 3 and "the prospective parent node for the client device for steering" in line 6.  There is insufficient antecedent basis for these limitations in the claim. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Regarding claim 19, it is unclear what “the client device with” in line 5 and “The client device is” in lines 6-7 are referring to since there are multiple instances of client devices in claim 11 and 19. Furthermore, it is unclear what “the steering” in line 7 is referring to since there is multiple instances of steering in claims 11 and 19. Claim 20 fails to resolve the deficiency of claim 19 and is thus rejected under similar rationale.
Claim 20 recites the limitations "the client device with the non-weak link" in line 2 and “the client device…with the non-weak link” in line 3 and “the node” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476